  Case 17-21119            Doc 31    Filed 02/27/19 Entered 02/27/19 15:41:34        Desc Main
                                       Document     Page 1 of 8
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 17-21119
                                                  §
  ANICETO GREGORIO SERRANO-                       §
  MENDIOLA                                        §
  JOAN FRANCIS SERRANO-                           §
  MENDIOLA                                        §
             Debtor(s)

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $11,000.00              Assets Exempt:        $22,890.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $3,025.04           Without Payment:      $22,412.23

Total Expenses of
Administration:                   $1,082.20


        3)      Total gross receipts of $7,606.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $3,498.76 (see Exhibit 2), yielded net receipts of $4,107.24 from
the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 17-21119            Doc 31    Filed 02/27/19 Entered 02/27/19 15:41:34            Desc Main
                                       Document     Page 2 of 8



                                   CLAIMS           CLAIMS            CLAIMS              CLAIMS
                                 SCHEDULED         ASSERTED          ALLOWED               PAID
  Secured Claims
  (from Exhibit 3)                      $0.00             $0.00               $0.00              $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA          $1,082.20           $1,082.20          $1,082.20
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA              $0.00               $0.00              $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                         $0.00             $0.00               $0.00              $0.00
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                     $20,090.00        $13,921.34         $11,996.27           $3,025.04
  Exhibit 7)
           Total
     Disbursements                 $20,090.00        $15,003.54         $13,078.47           $4,107.24

        4). This case was originally filed under chapter 7 on 07/15/2017. The case was pending
  for 18 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 01/12/2019                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
  Case 17-21119            Doc 31       Filed 02/27/19 Entered 02/27/19 15:41:34                     Desc Main
                                          Document     Page 3 of 8
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                     UNIFORM                          AMOUNT
                                                                       TRAN. CODE                       RECEIVED
2017 Federal Income Tax Refund                                            1224-000                          $7,606.00
TOTAL GROSS RECEIPTS                                                                                        $7,606.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

               PAYEE                                 DESCRIPTION                       UNIFOR             AMOUNT
                                                                                          M                  PAID
                                                                                        TRAN.
                                                                                        CODE
GREGORIO & JOAN SERRANO-                Funds to Third Parties                         8500-002             $3,498.76
MENDIOLA
TOTAL FUNDS PAID TO                                                                                         $3,498.76
DEBTOR AND THIRD PARTIES


 EXHIBIT 3 – SECURED CLAIMS
 NONE


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

         PAYEE             UNIFORM               CLAIMS              CLAIMS            CLAIMS               CLAIMS
                          TRAN. CODE          SCHEDULED            ASSERTED          ALLOWED                  PAID
David P. Leibowitz,          2100-000                     NA           $1,026.81         $1,026.81          $1,026.81
Trustee
David P. Leibowitz,          2200-000                     NA             $34.05            $34.05             $34.05
Trustee
Green Bank                   2600-000                     NA             $21.34            $21.34             $21.34
TOTAL CHAPTER 7 ADMIN. FEES AND                           NA           $1,082.20         $1,082.20          $1,082.20
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM           CLAIMANT          UNIFORM               CLAIMS             CLAIMS             CLAIMS        CLAIM
NUMBER                            TRAN. CODE          SCHEDULED           ASSERTED           ALLOWED         S PAID
     1        TD Bank, USA           7100-900                $228.00           $396.92            $396.92    $100.09

UST Form 101-7-TDR (10/1/2010)
  Case 17-21119            Doc 31   Filed 02/27/19 Entered 02/27/19 15:41:34     Desc Main
                                      Document     Page 4 of 8

     2        TD Bank, USA          7100-900       $682.00      $877.28         $877.28    $221.22
     3        Quantum3 Group        7100-000       $510.00      $501.84         $501.84    $126.56
              LLC as agent for
     4        Capital One Bank      7100-900      $1,864.00    $1,995.02       $1,995.02   $503.07
              (USA), N.A.
     5        Capital One Bank      7100-900      $2,975.00    $3,339.43       $3,339.43   $842.09
              (USA), N.A.
     6        Capital One, N.A.     7100-900          $0.00     $943.25         $943.25    $237.85
     7        Bureaus               7100-900          $0.00    $2,565.55       $2,565.55   $646.94
              Investment Group
              Portfolio No 15
              LLC
     8        T Mobile/T-           7100-000          $0.00      $88.04          $88.04     $22.20
              Mobile USA Inc
     9        Pinnacle Credit       7100-900          $0.00    $1,925.07          $0.00      $0.00
              Services, LLC its
              successors and
     10       Midland Funding,      7100-900          $0.00     $758.49         $758.49    $191.26
              LLC
     11       Midland Funding,      7100-900       $390.00      $530.45         $530.45    $133.76
              LLC
              Capital ONE           7100-000      $2,386.00        $0.00          $0.00      $0.00
              BANK USA N
              CBNA/Citi/Best        7100-000       $973.00         $0.00          $0.00      $0.00
              Buy
              CBNA/Citi/Sears       7100-000      $1,417.00        $0.00          $0.00      $0.00
              CBNA/Citi/Sears       7100-000      $1,935.00        $0.00          $0.00      $0.00
              CBNA/Citi/Sears       7100-000      $3,379.00        $0.00          $0.00      $0.00
              City of Chicago       7100-000       $244.00         $0.00          $0.00      $0.00
              Bureau Parking
              Comcast               7100-000       $265.00         $0.00          $0.00      $0.00
              Comenitybank/M        7100-000       $280.00         $0.00          $0.00      $0.00
              eijer
              Kohls/Capone          7100-000       $683.00         $0.00          $0.00      $0.00
              MacNeal Hospital      7100-000       $250.00         $0.00          $0.00      $0.00
              Readyrefresh BY       7100-000       $406.00         $0.00          $0.00      $0.00
              Nestle/Ice
              Mountain
              Syncb/JCPenney        7100-000       $439.00         $0.00          $0.00      $0.00
              T-Mobile              7100-000       $784.00         $0.00          $0.00      $0.00
TOTAL GENERAL UNSECURED CLAIMS                   $20,090.00   $13,921.34   $11,996.27      $3,025.0
                                                                                                  4




UST Form 101-7-TDR (10/1/2010)
                                              Case 17-21119                Doc 31    Filed 02/27/19
                                                                                                FORM 1Entered 02/27/19 15:41:34                                        Desc Main
                                                                                        Document     Page
                                                                            INDIVIDUAL ESTATE PROPERTY     5 ofAND
                                                                                                       RECORD   8 REPORT                                                                Page No:    1              Exhibit 8
                                                                                                           ASSET CASES

Case No.:                     17-21119                                                                                                                        Trustee Name:                               David Leibowitz
Case Name:                    SERRANO-MENDIOLA, ANICETO GREGORIO AND SERRANO-MENDIOLA, JOAN FRANCIS                                                           Date Filed (f) or Converted (c):            07/15/2017 (f)
For the Period Ending:        1/12/2019                                                                                                                       §341(a) Meeting Date:                       08/16/2017
                                                                                                                                                              Claims Bar Date:                            08/15/2018

                                  1                                                2                                3                                 4                        5                                         6

                         Asset Description                                      Petition/                    Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                      Unscheduled                   (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                   Value                             Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                           Less Liens, Exemptions,
                                                                                                              and Other Costs)

 Ref. #
1       Furniture, linens, bedroom set                                                  $500.00                                      $0.00                                          $0.00                                            FA
2        Flat screen TV, stereo, printer, camera, music                                $1,900.00                                     $0.00                                          $0.00                                            FA
         collection, cell phone
3        Necessary wearing apparel                                                      $250.00                                      $0.00                                          $0.00                                            FA
4        Jewelry, costume jewelry, wedding rings                                        $500.00                                      $0.00                                          $0.00                                            FA
5        Dog                                                                              $0.00                                      $0.00                                          $0.00                                            FA
6        Books, CDs, DVDs & Family Photos                                                $40.00                                      $0.00                                          $0.00                                            FA
7        Checking Account Republic Bank                                                 $700.00                                      $0.00                                          $0.00                                            FA
8      Serrano v. City of Berwyn, Case No                        (u)            $30,000.00                                $0.00                                                     $0.00                                            FA
       2016-M6-008604 pending with Atty Peter
       Vrdolyak
Asset Notes:     $11k in special damages, it would seem the case is not worth much more than $25k. With $15k exemption plus attorneys fees/costs, nothing to administer.
9        2017 Federal Income Tax Refund                             (u)                   $0.00                               $4,107.24                                         $7,606.00                                            FA
Asset Notes:       Attributable to Gregorio Serrano-Mendiola's income ONLY
                   Debtors' pro-rated portion: $3,498.76


TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                                    $33,890.00                                $4,107.24                                         $7,606.00                                       $0.00




     Major Activities affecting case closing:
      05/24/2018      2018 Reporting Period:
                      After contacting Debtors' personal injury counsel, the Trustee determined that there was no estate value to the pending personal injury claim. The Trustee intercepted Debtors' 2017
                      Federal Income Tax Refund, of which the Estate portion is $4,107.24.


                      The claims bar date is 8/15/18, after which, the case will be ready for TFR.


 Initial Projected Date Of Final Report (TFR):            05/05/2019                               Current Projected Date Of Final Report (TFR):                                   /s/ DAVID LEIBOWITZ
                                                                                                                                                                                   DAVID LEIBOWITZ
                                             Case 17-21119                Doc 31  Filed 02/27/19
                                                                                             FORMEntered
                                                                                                     2      02/27/19 15:41:34                                   Desc MainPage No: 1                   Exhibit 9
                                                                                     Document      Page  6 of 8
                                                                              CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-21119                                                                                                     Trustee Name:                      David Leibowitz
 Case Name:                       SERRANO-MENDIOLA, ANICETO GREGORIO AND SERRANO-MENDIOLA, JOAN                                                Bank Name:                         Green Bank
                                  FRANCIS
Primary Taxpayer ID #:            **-***3294                                                                                                   Checking Acct #:                  ******1901
Co-Debtor Taxpayer ID #:          **-***3295                                                                                                   Account Title:
For Period Beginning:             7/15/2017                                                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                1/12/2019                                                                                                    Separate bond (if applicable):

       1                2                                3                                                  4                                                        5                6                       7

   Transaction       Check /                           Paid to/                     Description of Transaction                                  Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                              Tran Code            $                $


05/10/2018                     US Treasury                                   2017 Federal Income Tax Refund                                        *               $7,606.00                                      $7,606.00
                      {9}                                                    Estate Portion - 2017 Federal Income Tax              $4,107.24    1224-000                                                          $7,606.00
                                                                             Refund
                      {9}                                                    Debtors' Pro-Rated Portion - 2017 Federal             $3,498.76    1280-002                                                          $7,606.00
                                                                             Income Tax Refund
05/11/2018           3001      GREGORIO & JOAN                               Debtors' Pro-Rated Portion - 2017 Federal Income Tax               8500-002                                  $3,498.76               $4,107.24
                               SERRANO-MENDIOLA                              Refund
05/31/2018                     Green Bank                                    Bank Service Fee                                                   2600-000                                      $8.34               $4,098.90
06/29/2018                     Green Bank                                    Bank Service Fee                                                   2600-000                                      $6.61               $4,092.29
07/31/2018                     Green Bank                                    Bank Service Fee                                                   2600-000                                      $6.39               $4,085.90
10/16/2018           3002      David P. Leibowitz                            Trustee Compensation                                               2100-000                                  $1,026.81               $3,059.09
10/16/2018           3003      David P. Leibowitz                            Trustee Expenses                                                   2200-000                                     $34.05               $3,025.04
10/16/2018           3004      TD Bank, USA                                  Claim #: 1; Amount Claimed: $396.92; Distribution                  7100-900                                   $100.09                $2,924.95
                                                                             Dividend: 25.22%;
10/16/2018           3005      TD Bank, USA                                  Claim #: 2; Amount Claimed: $877.28; Distribution                  7100-900                                   $221.22                $2,703.73
                                                                             Dividend: 25.22%;
10/16/2018           3006      Quantum3 Group LLC as agent for               Claim #: 3; Amount Claimed: $501.84; Distribution                  7100-000                                   $126.56                $2,577.17
                                                                             Dividend: 25.22%;
10/16/2018           3007      Capital One Bank (USA), N.A.                  Claim #: 4; Amount Claimed: $1,995.02; Distribution                7100-900                                   $503.07                $2,074.10
                                                                             Dividend: 25.22%;
10/16/2018           3008      Capital One Bank (USA), N.A.                  Claim #: 5; Amount Claimed: $3,339.43; Distribution                7100-900                                   $842.09                $1,232.01
                                                                             Dividend: 25.22%;
10/16/2018           3009      Capital One, N.A.                             Claim #: 6; Amount Claimed: $943.25; Distribution                  7100-900                                   $237.85                 $994.16
                                                                             Dividend: 25.22%;
10/16/2018           3010      Bureaus Investment Group Portfolio No 15      Claim #: 7; Amount Claimed: $2,565.55; Distribution                7100-900                                   $646.94                 $347.22
                               LLC                                           Dividend: 25.22%;
10/16/2018           3011      T Mobile/T-Mobile USA Inc                     Claim #: 8; Amount Claimed: $88.04; Distribution                   7100-000                                     $22.20                $325.02
                                                                             Dividend: 25.22%;



                                                                                                                                               SUBTOTALS            $7,606.00             $7,280.98
                                             Case 17-21119        Doc 31  Filed 02/27/19
                                                                                     FORMEntered
                                                                                             2      02/27/19 15:41:34                                 Desc MainPage No: 2                      Exhibit 9
                                                                             Document      Page  7 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-21119                                                                                           Trustee Name:                         David Leibowitz
 Case Name:                       SERRANO-MENDIOLA, ANICETO GREGORIO AND SERRANO-MENDIOLA, JOAN                                      Bank Name:                            Green Bank
                                  FRANCIS
Primary Taxpayer ID #:            **-***3294                                                                                         Checking Acct #:                      ******1901
Co-Debtor Taxpayer ID #:          **-***3295                                                                                         Account Title:
For Period Beginning:             7/15/2017                                                                                          Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                1/12/2019                                                                                          Separate bond (if applicable):

       1                2                                3                                          4                                                       5                  6                       7

   Transaction       Check /                         Paid to/               Description of Transaction                                Uniform           Deposit          Disbursement               Balance
      Date            Ref. #                      Received From                                                                      Tran Code            $                   $


10/16/2018           3012      Midland Funding, LLC                  Claim #: 10; Amount Claimed: $758.49; Distribution               7100-900                                      $191.26                $133.76
                                                                     Dividend: 25.22%;
10/16/2018           3013      Midland Funding, LLC                  Claim #: 11; Amount Claimed: $530.45; Distribution               7100-900                                      $133.76                   $0.00
                                                                     Dividend: 25.22%;
10/17/2018           3012      VOID: Midland Funding, LLC                                                                             7100-903                                     ($191.26)               $191.26
10/17/2018           3013      VOID: Midland Funding, LLC                                                                             7100-903                                     ($133.76)               $325.02
10/17/2018           3014      Midland Funding, LLC                  Claim #: 10; Amount Claimed: $758.49; Distribution               7100-900                                      $191.26                $133.76
                                                                     Dividend: 25.22%;
                                                                     Misprinted on plain paper
10/17/2018           3015      Midland Funding, LLC                  Claim #: 11; Amount Claimed: $530.45; Distribution               7100-900                                      $133.76                   $0.00
                                                                     Dividend: 25.22%;


                                                                     Misprinted on plain paper

                                                                                       TOTALS:                                                             $7,606.00               $7,606.00                  $0.00
                                                                                           Less: Bank transfers/CDs                                            $0.00                   $0.00
                                                                                       Subtotal                                                            $7,606.00               $7,606.00
                                                                                           Less: Payments to debtors                                           $0.00                   $0.00
                                                                                       Net                                                                 $7,606.00               $7,606.00



                     For the period of 7/15/2017 to 1/12/2019                                                     For the entire history of the account between 05/10/2018 to 1/12/2019

                     Total Compensable Receipts:                       $4,107.24                                  Total Compensable Receipts:                                 $4,107.24
                     Total Non-Compensable Receipts:                   $3,498.76                                  Total Non-Compensable Receipts:                             $3,498.76
                     Total Comp/Non Comp Receipts:                     $7,606.00                                  Total Comp/Non Comp Receipts:                               $7,606.00
                     Total Internal/Transfer Receipts:                     $0.00                                  Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $4,107.24                                  Total Compensable Disbursements:                            $4,107.24
                     Total Non-Compensable Disbursements:              $3,498.76                                  Total Non-Compensable Disbursements:                        $3,498.76
                     Total Comp/Non Comp Disbursements:                $7,606.00                                  Total Comp/Non Comp Disbursements:                          $7,606.00
                     Total Internal/Transfer Disbursements:                $0.00                                  Total Internal/Transfer Disbursements:                          $0.00
                                            Case 17-21119         Doc 31  Filed 02/27/19
                                                                                     FORMEntered
                                                                                             2      02/27/19 15:41:34                       Desc MainPage No: 3                    Exhibit 9
                                                                             Document      Page  8 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-21119                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       SERRANO-MENDIOLA, ANICETO GREGORIO AND SERRANO-MENDIOLA, JOAN                             Bank Name:                            Green Bank
                                 FRANCIS
Primary Taxpayer ID #:           **-***3294                                                                                Checking Acct #:                      ******1901
Co-Debtor Taxpayer ID #:         **-***3295                                                                                Account Title:
For Period Beginning:            7/15/2017                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               1/12/2019                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $7,606.00             $7,606.00                    $0.00




                     For the period of 7/15/2017 to 1/12/2019                                           For the entire history of the case between 07/15/2017 to 1/12/2019

                     Total Compensable Receipts:                       $4,107.24                        Total Compensable Receipts:                                 $4,107.24
                     Total Non-Compensable Receipts:                   $3,498.76                        Total Non-Compensable Receipts:                             $3,498.76
                     Total Comp/Non Comp Receipts:                     $7,606.00                        Total Comp/Non Comp Receipts:                               $7,606.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $4,107.24                        Total Compensable Disbursements:                            $4,107.24
                     Total Non-Compensable Disbursements:              $3,498.76                        Total Non-Compensable Disbursements:                        $3,498.76
                     Total Comp/Non Comp Disbursements:                $7,606.00                        Total Comp/Non Comp Disbursements:                          $7,606.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
